Citation Nr: 0900032	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  06-02 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left eye disability, to include traumatic coloboma of the 
iris with pigmentation and esophoria, defective vision and 
glaucoma.  

2.  Entitlement to service connection for glaucoma of the 
right eye to include as secondary to glaucoma of the left 
eye.


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active duty for training (ACDUTRA) from June 
1957 to December 1957 and active service from November 1959 
to August 1962.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In January 2006 the veteran requested a Travel Board hearing.  
Later that month, the veteran clarified that he instead was 
seeking a hearing in front of the Decision Review Officer 
(DRO) in lieu of the Travel Board hearing.  Such DRO hearing 
was conducted in April 2008.  A transcript of the hearing has 
been associated with the claim file.  

In May 2008 the Veterans of Foreign Wars of the United States 
submitted a letter stating they were no longer representing 
the veteran in his claim.  No other representative has been 
assigned.  


FINDINGS OF FACT

1.  Service connection for a left eye disability was denied 
by the Board in an unappealed decision in December 1985.  

2.  The evidence submitted since the Board's 1985 denial is 
cumulative or does not relate to an unestablished fact 
necessary to substantiate the claim.

3.  Glaucoma of the right eye was not manifest in service and 
is not due to a service-connected disability.  


CONCLUSIONS OF LAW

1.  The December 1985 Board decision denying service 
connection for a left eye disability, to include traumatic 
coloboma of the iris with pigmentation and esophoria, 
defective vision and glaucoma, is final.  38 U.S.C.A. § 7104 
(West 2002).

2.  The evidence received since the December 1985 Board 
decision is not new and material and the requirement to 
reopen the claim have not been met.  38 U.S.C.A. §§ 5103A, 
5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  Glaucoma of the right eye was not incurred in or 
aggravated by service and is not proximately due to or the 
result of a service connected disease or injury.  38 U.S.C.A. 
§§ 101, 1131 (West 2002); 38 C.F.R. §§ 3.1, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In the present case, the veteran was sent a VCAA notice 
letter in March 2005, prior to the adverse adjudication that 
is the subject of the present appeal.  That letter informed 
him of what evidence was required to substantiate the claims 
and of his and VA's respective duties for obtaining evidence.  
Regarding the new and material claim, the March 2005 letter 
also satisfied the requirements under Kent.  

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims.  Therefore, any questions as 
to the appropriate disability rating or effective date to be 
assigned are moot.  

Based on the foregoing, adequate notice was provided to the 
veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the veteran has not been afforded a VA 
examination for his claim for service connection for glaucoma 
of the right eye because the evidence is adequate to address 
the appeal.  Based on the facts of this case, the Board has 
no duty to provide a VA examination or obtain a medical 
opinion, even under the low threshold of McClendon that the 
threshold for showing this association is a low one. 

Further regarding the duty to assist, service treatment 
records, outpatient treatment records and private medical 
treatment records have been obtained.  The veteran also was 
afforded a DRO hearing.  At that hearing, he indicated that 
he could obtain a letter from his private physician stating 
that the glaucoma in his right eye was due to the glaucoma in 
the left eye, and he was given an opportunity to submit the 
same.  However, the veteran has not submitted any additional 
statements from his private physician.  In this regard, it is 
noted that the duty to assist is not a one-way street. If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence. Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

It is additionally noted that VA outpatient records dated in 
February 2005 reference treatment by a private physician, Dr. 
S.F.B..  It is acknowledged that treatment records from the 
private physician have not been obtained.  However, the 
record contains a letter from the private physician which 
post-dates the VA outpatient treatment records and which 
discusses the veteran's treatment.  Furthermore, the veteran 
was given an opportunity to submit additional evidence from 
his private physician and he did not submit any.  

For the above reasons, the Board finds that the VA has 
satisfied its duties to notify and to assist the claimant in 
this case.  No further assistance to the appellant with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).



Legal Criteria and Analysis

New and Material Evidence

The veteran seeks to reopen his claim for service connection 
for a left eye disability.  Service connection was previously 
denied in a December 1985 Board decision.  The basis for the 
denial was that the veteran had injured his left eye prior to 
service and the injury was not aggravated beyond its natural 
progression by service; that the decrease in vision while in 
service was not beyond that reasonably attributable to the 
natural progression of the preexisting eye pathology; that 
there was no injury to the eye and, that the left eye 
glaucoma was not incurred in service or within a year from 
service and was not otherwise related to service.  This 
decision is final.  38 U.S.C.A. § 7104.

At the time of the Board denial in December 1985, the record 
included a June 1957 entrance examination associated with the 
veteran's ACDUTRA; a November 1959 entrance examination 
revealing an irregular pupil of the left eye; service 
treatment records of March 1961 documenting that the veteran 
had injured his left eye in 1956 and showing a hole in the 
nasal part of the iris of the left eye secondary to an old 
injury, with a diagnosis of questionable chorioretinitis of 
the left eye; field vision tests of March 1961 showing a 
blind spot in the left eye of 19 mm by 24 mm; additional 
March 1961 service treatment records showing loss of visual 
acuity in the left eye, iridodialysis in the left eye and a 
diagnosis of macular degeneration; April 1961 service 
treatment records showing practically no papillary reaction 
of the left eye; July 1962 service treatment records showing 
a diagnosis of amblyopia, old injury, left eye, astigmatism, 
simple, both eyes, and anomaly of iris-hole due to piercing 
wound; service treatment records of August 1962 showing a 
diagnosis of iridodialysis of the left eye and healed tear of 
choroid near the disc due to trauma with no active or 
progressive disease; a separation physical of August 1962 
showing diagnosis of pigmented scar on nasal side of disc of 
left eye, and small iridodialysis at 10 o'clock, myopia and 
uncorrectable decreased visual acuity of the left eye; a 
private doctor's affidavit of April 1964 showing a diagnosis 
of detachment of the cornea of the left eye at about 11 
o'clock and pupil irregularity; a June 1964 VA examination 
revealing a diagnosis of mild esophoria of the left eye, 
traumatic coloboma of the iris of the left eye, and 
pigmentation about the disc of the left eye; private medical 
treatment records of September 1978 showing the veteran 
sustained electrical flash burns of both eyes in his work; a 
private medical statement of October 1983 noting a diagnosis 
of glaucoma of the left eye with an opinion that the glaucoma 
was due to the blunt trauma that caused the iris dialysis, 
and reported uncorrectable diminished visual acuity; a 
statement from the veteran alleging that he injured his left 
eye during service in February 1961; private medical 
treatment records of June 1984 showing the veteran underwent 
a trabeculectomy of the left eye with a post operative 
diagnosis of glaucoma; and, a VA examination report of August 
1984 showing diagnoses of glaucoma of the left eye with 
iridodialysis, decreased visual field of the left eye and 
intraocular pressure.

Added to the record since the Board's decision of December 
1985 are a July 2005 letter from the veteran's private 
physician stating that he has been treating the veteran since 
February 2005, that the veteran has been legally blind from 
glaucoma since that time, and that he had hand movement 
vision in his left eye; VA outpatient treatment records of 
February 2005 showing the visual acuity of the left eye to be 
only light perception and a diagnosis of glaucoma; testimony 
at the DRO hearing of April 2008; duplicate copies of the 
service treatment records; duplicate copies of the VA 
examination of August 1984; a copy of portions of the 
Statement of the Case of April 1984; a duplicate copy of the 
VA Form 9 of April 1984; duplicate copies of the operative 
report of June 1984; duplicate copies of the private 
physician's letter of October 1983; and, duplicate copies of 
the private physician's affidavit of April 1964.  Additional 
VA outpatient records for unrelated treatment and letters 
documenting no exposure to radiation were also submitted.  

Again, the Board's December 1985 decision is final.  A 
previously finally denied claim will be reopened if new and 
material evidence is submitted.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  If the Board determines that the evidence 
is new and material, the case is reopened and evaluated in 
light of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  In making this 
determination, the Board must look at all of the evidence 
submitted since the time that the claim was finally 
disallowed on any basis, not only since the time the claim 
was last disallowed on the merits.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  

Effective from August 29, 2001, the regulations defining "new 
and material evidence" were revised and clarify the types of 
assistance the VA will provide to a claimant attempting to 
reopen a previously denied claim.  38 C.F.R. §§ 3.156(a) and 
3.159(b).  These specific provisions are applicable only to 
claims filed on or after August 29, 2001.  As the appellant 
filed his claim seeking to reopen in January 2005, the Board 
will apply the revised provisions.

Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claims.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claims sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claims.  38 C.F.R. § 3.156(a) (2008).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board has made a careful review of the evidence of 
record.  In the present claim, the evidence submitted since 
the Board decision of December 1985, to include private 
physician's letter of July 2005, testimony at the DRO hearing 
and VA outpatient records are not new and material as they do 
not relate to an unestablished fact necessary to substantiate 
the claim.  Specifically, they do not establish that the 
preexisting injury to the left eye was aggravated by service 
and that the glaucoma of the left eye was incurred in service 
or within a year from service.  

The veteran has introduced evidence that he is now legally 
blind in the left eye.  However, this evidence is cumulative 
since at the time of the prior denial there was documented 
evidence of decreased visual acuity of the left eye.  
Evidence of an increase in the severity of a disability does 
not establish aggravation in service or a nexus to service.  
Moreover, the remaining evidence submitted were duplicate 
copies of evidence of record at the time of the Board's 
denial as was the veteran's testimony at the DRO hearing 
which recounted the veteran's allegations that his left eye 
disabilities were due to an injury in service and summarized 
the veteran's medical history.  Therefore, the additional 
evidence is cumulative of the evidence of record at the time 
of the December 1985 Board decision and does not raise a 
reasonable possibility of substantiating the claim.  

At the time of the prior denial there was no evidence to show 
that a preexisting injury to the left eye was aggravated by 
active service or that glaucoma was incurred in service.  
Such evidence remains lacking here.  Consequently, the 
request to reopen the claim of service connection for a left 
eye disability is denied.  38 C.F.R. § 3.156(a). 

Finally, the Board notes that the claims file contains two 
folders which state that they contain the veteran's service 
medical records.  One folder notes it was received in May 
1964.  The second folder is not stamped with a date of 
receipt but was sequentially filed after the Board's denial 
of December 1985.  When the evidence was examined the folder 
received in May 1964 was empty and all service medical 
records were in the second folder.  However, a careful review 
of the evidence shows that at the time of the prior Board 
denial, all of the service medical records which related to 
treatment and diagnosis of left eye disabilities were 
considered.  Therefore, the Board concludes that the service 
medical records must have been part of the evidentiary file 
at the time of the Board's December 1985 decision and they 
were simply refilled in a different folder at a later time.  

In sum, there is no basis to reopen the claim of entitlement 
to service connection for a left eye disability.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).



Service Connection

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 C.F.R. § 
3.303 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  However, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310.  This includes any increase in disability 
(aggravation).  The Court has also held that service 
connection can be granted for disability that is aggravated 
by a service-connected disability and that compensation can 
be paid for any additional impairment resulting from the 
service-connected disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  When aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen, supra.   

The term "veteran" is defined, in relevant part, as "a person 
who served in the active military, naval, or air service . . 
. ." 38 U.S.C.A. § 101(2); see also 38 C.F.R. § 3.1(d).  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24) 
(2008).
That is to say, when a claim is based on a period of ACDUTRA, 
there must be evidence that the individual concerned died or 
became disabled during the period of ACDUTRA as a result of a 
disease or injury incurred or aggravated in the line of duty.  
In the absence of such evidence, the period of ACDUTRA would 
not qualify as "active military, naval, or air service" and 
the claimant would not achieve veteran status for purposes of 
that claim.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez, 
11 Vet. App. at 419.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that 38 C.F.R. § 3.310 was amended on 
September 7, 2006.  The amendment is to be applied 
prospectively; it is not for application in the present 
claim.  

The veteran is claiming entitlement to service connection for 
glaucoma of the right eye.  After a careful review of the 
evidence of record, the Board finds that the evidence is 
against a finding of service connection for glaucoma of the 
right eye.  There is no evidence of glaucoma of the right eye 
in service and no evidence that the veteran's glaucoma of the 
right eye is due to a service-connected disability.  

Service treatment records include a November 1959 entrance 
examination noting an abnormality of the left eye.  However, 
no abnormality of the right eye was noted.  Distant vision 
was 20/20 in each eye.  In March 1961 the veteran was seen 
for complaints of watering eyes, headaches for the past 6 to 
8 weeks and failing vision of the left eye.  Visual acuity of 
the right eye was 20/20; pupillary reactions were slow mainly 
on the left side; and examination of the fundus of the right 
eye was normal.  

A field vision test of March 1961 noted a blind spot in the 
right eye of 14 mm by 15 mm; otherwise field of vision was 
normal.  An ophthalmological evaluation of March 1961 showed 
visual acuity in the right eye of 20/20; no heterophobia; and 
examination of the fundi of the right eye was normal.

In April 1961 the veteran complained of a headache above the 
left eye and poor vision in that eye.  Visual acuity of the 
right eye was 20/20.  Examination of the fundi revealed no 
abnormalities of the right eye.  In a July 1962 
ophthalmological evaluation visual acuity in the right eye 
was 20/20, the findings were consistent with refractive error 
in both eyes.  A diagnosis of astigmatism of both eyes was 
noted.  In August 1962 uncorrected visual acuity in the right 
eye was 20/20; and the anterior and posterior segments of the 
right eye were normal.  

A report of medical history dated in August 1962 indicated 
complaints of eye trouble.  On objective examination, distant 
vision of the right eye was 20/20.  

A private physician's affidavit of April 1964 notes visual 
acuity in the right eye of 20/30.  

A VA ophthalmological examination in June 1964 revealed 
normal eyes externally; the right pupil reacted readily to 
light and accommodation; intraocular tension and extraocular 
movements were normal with the exception of an espophoria in 
the left eye; right fundus was normal; and distant 
uncorrected vision in the right eye was 20/20.  The veteran 
indicated that he had never worn glasses.

An October 1983 letter from the veteran's private physician 
notes uncorrected visual acuity in the right eye of 20/25 and 
that the right eye was totally normal.  It was noted that in 
1981 his right ocular pressure was normal at 19 mm Hg and 
that his right eye never showed any elevation in pressure.  

VA outpatient treatment records of February 2005 note a 
visual acuity in the right eye of 20/50 with no improvement 
on pinhole.  A diagnosis of glaucoma on the right eye with 
raised intra ocular pressure was noted.  

A July 2005 letter form the veteran's private physician, Dr. 
S.F.B., states that he has been treating the veteran since 
February 2005 and that he has been legally blind since that 
time.  He noted the veteran's current vision in the right eye 
as 20/60.  

At the DRO hearing of April 2008 the veteran testified that 
his private physician, Dr. B., had told him that the glaucoma 
in his right eye was due to the glaucoma in the left eye.

At the outset, the Board notes that the record demonstrates a 
diagnosis of glaucoma in the right eye.  The question for 
consideration, then, is whether any competent evidence 
causally relates the current disability to active service.  
After a careful review of the evidence of record, the Board 
finds that no such causal relationship has been shown, 
precluding a grant of service connection for glaucoma of the 
right eye.  

The Board notes that the veteran is claiming that his 
glaucoma of the right eye is due to his glaucoma of the left 
eye.  However, service connection for glaucoma of the left 
eye has not been established and, as discussed above, the 
veteran's request to reopen the claim for service connection 
for a left eye disability has been denied.  Consequently, 
service connection on a secondary basis as due to glaucoma of 
the left eye cannot be granted.  

Furthermore, there is no showing of glaucoma during service 
or ACDUTRA.  In fact, the entrance examinations of June 1957 
and November 1959 noted the veteran's right eye to be normal, 
with 20/20 vision.  The separation examination of August 1962 
disclosed vision in the right eye at 20/20 and normal tension 
between the eyes on palpation.  While service treatment 
records note astigmatism of the right eye, there was no 
disease process diagnosed.  In any event, the Board notes 
that the in-service finding of refractive error constitutes a 
congenital or developmental defect which generally may not be 
service-connected as a matter of express VA regulation.  38 
C.F.R. §§  3.303(c), 4.9.  Finally, the Board notes that the 
first evidence of glaucoma was not shown until February 2005, 
many years after service.  Based on the foregoing, no current 
chronic acquired eye disability has been shown to be causally 
related to active service.  

The only evidence in support of the veteran's claims are his 
own contentions.  However, there is no indication that the 
veteran possesses the requisite medical knowledge or 
education to render a probative opinion involving medical 
diagnosis or medical causation.  See Layno v. Brown, 6 Vet. 
App. 465 (1994).  Consequently, his statements regarding the 
claimed conditions are insufficient to establish a nexus to 
service.  The Board notes that under certain circumstances 
lay statements may, however, serve to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability, or symptoms 
of disability, susceptible of lay observation.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, however, 
the Board does not believe that glaucoma is subject to lay 
diagnosis.  That is to say, the Board finds no basis for 
concluding that a lay person would be capable of establishing 
the etiology of glaucoma in the absence of specialized 
training.  

In sum, there is no evidence of glaucoma of the right eye in 
service.  Furthermore, there is no competent evidence of a 
nexus between glaucoma of the right eye and service; and 
there is no competent evidence that glaucoma of the right eye 
is due to a service connected disability.  The Board has 
considered the doctrine of reasonable doubt, but finds that 
the record does not provide an approximate balance of 
negative and positive evidence on the merits.  The Board is 
unable to identify a reasonable basis for granting service 
connection for glaucoma of the right eye.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).


						(CONTINUED ON NEXT PAGE)





ORDER

The request to reopen the claim for service connection for a 
left eye disability, to include traumatic coloboma of the 
iris with pigmentation and esophoria, defective vision and 
glaucoma, is denied.

Service connection for glaucoma of the right eye is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


